 1                                                                                     JS-6
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT
 7                               CENTRAL DISTRICT OF CALIFORNIA
 8
     RAFAEL ARROYO, JR.,                                 Case No. 2:19-cv-03689-RGK-AGR
 9
                            Plaintiff(s),
10                                                       ORDER DISMISSING ACTION FOR
     vs.                                                 LACK OF PROSECUTION
11
     JOHAL OIL CORPORATION, INC., et al.,
12
                            Defendant(s).
13
14
              On December 30, 2019, the Court issued an Order to Show Cause re Dismissal for Lack
15
     of Prosecution (OSC) [16]. Plaintiff was ordered to respond in writing to the OSC not later than
16
     January 7, 2020. The Court has reviewed the response to the OSC filed by plaintiff on January
17
     7, 2020 and finds no good cause shown for the lack of prosecution. The case is ordered
18
     dismissed without prejudice.
19
              IT IS SO ORDERED.
20
21   Dated:
                                                         R. GARY KLAUSNER
22                                                       UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
